UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7568


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELVIN ANDRE SPOTTS, a/k/a Shorty,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:98-cr-00047-1; 3:12-cv-00354)


Submitted:   July 23, 2013                 Decided:   August 6, 2013


Before GREGORY, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Steven Loew, Assistant United States
Attorney, Charleston, West Virginia, Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin      Andre   Spotts        seeks    to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.       The   order     is    not     appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard         by         demonstrating    that

reasonable       jurists     would    find      that        the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the      prisoner     must

demonstrate      both    that   the    dispositive          procedural     ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Spotts has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

deny the motions for remand, for stay of the proceedings, and

for recall of the mandate in No. 99-4121.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3